                      Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 1 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________
                                                         DistrictDistrict of __________
                                                                  of Columbia

                     Fouad Jr. Maksoud
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                            Civil Action No.   1:20-cv-01849-TSC
     U.S. Department of Homeland Security, et al.                    )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           Attorney General William P. Barr
To: (Defendant’s name and address) Department of Justice
                                           950 Pennsylvania Ave., NW
                                           Washington, D.C. 20530




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                 JamesThe    answer orIIImotion must be served on the plaintiff or plaintiff’s attorney,
                                         O. Hacking,
whose name and address are: Hacking Law Practice, LLC
                                           10900 Manchester Road
                                           Suite 203
                                           St. Louis, MO 63122



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 ANGELA D. CAESAR, CLERK OF COURT


Date:            July 10, 2020                                                             /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 2 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-cv-01849


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                     Reset
                      Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 3 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________
                                                         DistrictDistrict of __________
                                                                  of Columbia

                     Fouad Jr. Maksoud
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.   1:20-cv-01849-TSC
     U.S. Department of Homeland Security, et al.                    )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           U.S. Consulate in Beirut, Lebanon
To: (Defendant’s name and address) Office of the Legal Adviser
                                           Suite 5.600
                                           600 19th St. NW
                                           Washington, DC 20522




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                 JamesThe    answer orIIImotion must be served on the plaintiff or plaintiff’s attorney,
                                         O. Hacking,
whose name and address are: Hacking Law Practice, LLC
                                           10900 Manchester Road
                                           Suite 203
                                           St. Louis, MO 63122



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:            July 10, 2020                                                            /s/ Anson Hopkins
                                                                                            Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 4 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-cv-01849


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                     Reset
                      Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 5 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________
                                                         DistrictDistrict of __________
                                                                  of Columbia

                     Fouad Jr. Maksoud
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.   1:20-cv-01849-TSC
     U.S. Department of Homeland Security, et al.                     )
                                                                      )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION
                                           U.S. Department of State
To: (Defendant’s name and address) Office of the Legal Adviser
                                           Suite 5.600
                                           600 19th St. NW
                                           Washington, DC 20522




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                 JamesThe    answer orIIImotion must be served on the plaintiff or plaintiff’s attorney,
                                         O. Hacking,
whose name and address are: Hacking Law Practice, LLC
                                           10900 Manchester Road
                                           Suite 203
                                           St. Louis, MO 63122



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:            July 10, 2020                                                            /s/ Anson Hopkins
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 6 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-cv-01849


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                     Reset
                      Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 7 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________
                                                         DistrictDistrict of __________
                                                                  of Columbia

                     Fouad Jr. Maksoud
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.   1:20-cv-01849-TSC
     U.S. Department of Homeland Security, et al.                    )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           Dorothy C. Shea, Ambassador in U.S. Consulate, Beirut, Lebanon
To: (Defendant’s name and address) Office of the Legal Adviser
                                           Suite 5.600
                                           600 19th St. NW
                                           Washington, DC 20522




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                 JamesThe    answer orIIImotion must be served on the plaintiff or plaintiff’s attorney,
                                         O. Hacking,
whose name and address are: Hacking Law Practice, LLC
                                           10900 Manchester Road
                                           Suite 203
                                           St. Louis, MO 63122



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:            July 10, 2020                                                             /s/ Anson Hopkins
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 8 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-cv-01849


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                     Reset
                      Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 9 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________
                                                         DistrictDistrict of __________
                                                                  of Columbia

                     Fouad Jr. Maksoud
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.   1:20-cv-01849-TSC
     U.S. Department of Homeland Security, et al.                    )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           U.S. Attorney Civil Process
To: (Defendant’s name and address) Clerk
                                           555 4th NW
                                           Washington, DC 20530




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                 JamesThe    answer orIIImotion must be served on the plaintiff or plaintiff’s attorney,
                                         O. Hacking,
whose name and address are: Hacking Law Practice, LLC
                                           10900 Manchester Road
                                           Suite 203
                                           St. Louis, MO 63122



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:            July 10, 2020                                                            /s/ Anson Hopkins
                                                                                           Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 10 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-cv-01849


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                     Reset
                     Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 11 of 12

AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the

                                                    __________
                                                         DistrictDistrict of __________
                                                                  of Columbia

                     Fouad Jr. Maksoud
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.   1:20-cv-01849-TSC
     U.S. Department of Homeland Security, et al.                    )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION
                                           U.S. Secretary of State Michael Pompeo
To: (Defendant’s name and address) Office of the Legal Adviser
                                           Suite 5.600
                                           600 19th St. NW
                                           Washington, DC 20522




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                 JamesThe    answer orIIImotion must be served on the plaintiff or plaintiff’s attorney,
                                         O. Hacking,
whose name and address are: Hacking Law Practice, LLC
                                           10900 Manchester Road
                                           Suite 203
                                           St. Louis, MO 63122



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                ANGELA D. CAESAR, CLERK OF COURT


Date:            July 10, 2020                                                            /s/ Anson Hopkins
                                                                                          Signature of Clerk or Deputy Clerk
                       Case 1:20-cv-01849-TSC Document 2 Filed 07/10/20 Page 12 of 12

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.       1:20-cv-01849


                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                        Save As...                                                                     Reset
